Case 2:17-cv-04261-KM-JBC Document 171-1 Filed 02/05/20 Page 1 of 2 PageID: 7218



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 DVL, INC. and DVL KEARNY HOLDINGS,
 LLC,                                                Civil Action No. 2:17-cv-04261 (KM) (JBC)

                Plaintiffs,                                 Document Electronically Filed

         v.

 CONGOLEUM CORPORATION and BATH                        [PROPOSED] ORDER ON CONSENT
 IRON WORKS CORPORATION,

                 Defendants.


        THIS MATTER, having been opened to the Court upon consent of all parties, and good

 cause having been shown:

        IT IS on this ___ day of ___________, 2020,

        ORDERED that affirmative expert reports shall be served by no later than Monday

 February 24, 2020; and it is further

        ORDERED that responsive expert reports shall be served by no later than Friday April

 24, 2020; and it is further

        ORDERED that all expert discovery shall be completed no later than Friday June 26,

 2020; and it is further

        ORDERED that the parties may submit letter applications requesting leave to file

 dispositive motions in accordance with the pre-trial discovery order (ECF 42) beginning at the

 close of discovery; and it is further

        ORDERED that, as Congoleum intends to file a letter application requesting leave per

 the above immediately upon the close of discovery, the parties may file dispositive motions, if

 leave is granted to do so, by Friday July 31, 2020; and it is further
Case 2:17-cv-04261-KM-JBC Document 171-1 Filed 02/05/20 Page 2 of 2 PageID: 7219



       ORDERED that the Court will conduct a status conference on _______________, 2020.




                                               _________________________________
                                               Hon. James B. Clark, III
                                               United States Magistrate Judge
                                               District of New Jersey




                                           2
